Citation Nr: 1602379	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  10-04 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial disability rating (or evaluation) in excess of 20 percent for the residuals of a fractured right clavicle with mild degenerative joint disease (hereinafter "right shoulder disability").  

2.  Whether new and material evidence has been received to reopen service connection for a right shoulder scar.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1987 to June 1991. 

This appeal comes to the Board of Veterans' Appeals (Board) from January 2005, January 2015, and July 2015 rating decisions of the RO in Indianapolis, Indiana.  The January 2005 rating decision, in pertinent part, denied service connection for a right shoulder scar.  The January 2015 rating decision denied an initial rating in excess of 10 percent for the entire period on appeal for the service-connected right shoulder disability, and assigned a separate 10 percent rating for mild degenerative joint disease of the right shoulder, effective September 25, 2014.  

In the July 2015 rating decision, the RO granted a 20 percent initial rating for the entire period on appeal for the service-connected right shoulder (from the date os service connection, May 30, 2006, assigning Diagnostic Codes 5003-5203), and discontinued the separate 10 percent rating for mild degenerative joint disease of the right shoulder (Diagnostic Codes 5201-5019) on the basis that a separate rating for arthritis would be clear and unmistakable error in violation of the rule against pyramiding.  See July 2015 rating decision. 

The Veteran testified from Indianapolis, Indiana, at an October 2015 Travel Board hearing before the undersigned Veterans Law Judge.  The hearing transcript has been associated with the record.  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence. 





FINDINGS OF FACT

1.  For the initial rating period on appeal from May 30, 2006 to January 27, 2015, the service-connected right (major) shoulder disability has been manifested by dislocation of the clavicle.  

2.  For the initial rating period on appeal from May 30, 2006 to January 27, 2015, the service-connected right shoulder disability has not more nearly approximated limited arm motion midway between side and shoulder level. 

3.  For the initial rating period on appeal from January 27, 2015, the 
service-connected right (major) shoulder disability has more nearly approximated limited arm motion midway between side and shoulder level.  

4.  A January 2005 RO rating decision denied service connection for a right shoulder scar, effectively finding that there was no current diagnosis.  

5.  The Veteran did not enter a notice of disagreement with the January 2005 rating decision denial os service connection for a right shoulder scar, and no relevant evidence was received within one year of the January 2005 rating decision. 

6.  New evidence received since the January 2005 rating decision relates to an unestablished fact of a current scar that is necessary to substantiate a claim for service connection for a scar disability.

7.  The Veteran has a current right shoulder scar.

8.  The right shoulder scar is related to service. 



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for the 
service-connected right shoulder disability has not been met or more nearly approximated for any part of the initial rating period from May 30, 2006 to January 27, 2015.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. 
§§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2015).  

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for a disability rating of 30 percent, but no higher, have been met for the service-connected right shoulder disability from January 27, 2015.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2015).  

3.  The January 2005 rating decision denying service connection for a scar disability became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

4.  Evidence received since the January 2005 rating decision is new and material to reopen service connection for a scar disability.  38 U.S.C.A. § 5108 (West 2014); 
38 C.F.R. § 3.156 (2015).

5.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a right shoulder scar have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

The Board has found that the right shoulder rating issue on appeal from May 30, 2006 to January 27, 2015 arises from the Veteran's disagreement with the initial rating following the grant of service connection; therefore, no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held that regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A § 5103(a) notice is no longer required); 38 C.F.R. § 3159(b)(2) (no VCAA notice required because of filing of NOD).

Regarding the duty to assist in this case, the Veteran received VA examinations in September 2009, January 2014, and January 2015.  The VA examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The record reflects that, when considered together, the VA examination reports reflect that the VA examiners reviewed the record, conducted an in-person examination, and rendered the requested opinions.

The Board is granting a 30 percent disability rating, from January 27, 2015, for the right shoulder disability, and service connection for the right shoulder scar, which, as discussed in detail below, constitutes a full grant of the benefit sought on appeal as to those issues.  At the October 2015 Board hearing, the Veteran stipulated that a grant of a 30 percent disability rating, from January 2015, for the right shoulder disability would fully satisfy the appeal with respect to the issue.  As such, no discussion of VA's duty to notify and to assist is necessary with respect to the issues of service connection for the right shoulder scar and an initial rating for the right shoulder disability.  

All relevant documentation, including VA treatment records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issue on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Initial Ratings for the Right Shoulder Disability 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2015).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2015).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20 (2015).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40
(1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  
See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For the entire rating period, the Veteran is in receipt of a 20 percent rating for dislocation of the clavicle of the right (major) shoulder under Diagnostic Code 5203.  There is no higher rating than 20 percent under Diagnostic Code 5203; however, under Diagnostic Code 5201, limitation of an arm at the shoulder level warrants a 20 rating whether it is the major or minor extremity.  When motion is limited to midway between the side and shoulder level, a 30 percent rating is warranted for the major extremity.  When motion is limited to 25 degrees from the side, a 40 percent rating is warranted for the major extremity.  38 C.F.R. § 4.71a. 

Normal ranges of shoulder flexion and abduction are from 0 to 180 degrees, and external and internal rotation are from 0 to 90 degrees.  See 38 C.F.R. § 4.71, Plate I (2015).  In determining whether a veteran has limitation of motion to shoulder level, it is necessary to consider forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 314-316 (2003).

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability rating  is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.   Id.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling, and pain on movement.  38 C.F.R. § 4.45.  
Additionally, painful motion is an important factor of disability, and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The Veteran contends generally that a higher rating for the service-connected right shoulder disability is warranted.  At the Board hearing, the Veteran limited the appeal by explicitly stating that a 30 percent disability rating staged from January 2015 would constitute a full grant of the benefit sought on appeal.  See October 2015 hearing transcript.  

Initially, the Board finds that the evidence shows distinct time periods ("stages") where the service-connected right shoulder disability exhibited symptoms or findings to warrant different ratings.  As such, the Board finds that the criteria for a rating in excess of 20 percent rating for the initial rating period from May 30, 2006 to January 27, 2015 have not been met, and the evidence supports a 30 percent rating from January 27, 2015 (the date that it is ascertainable the Veteran is entitled to the higher rating).    

From May 30, 2006 to January 27, 2015

After a review of all the evidence, lay and medical, the Board finds that, for the initial rating period from May 30, 2006 to January 27, 2015, the service-connected shoulder disability has been manifested by dislocation of the clavicle, and, even with consideration of all limiting factors, has not more nearly approximated limited arm motion midway between side and shoulder level as required for a higher rating under Diagnostic Code 5201.  The criteria for a disability rating in excess of 20 percent for the service-connected right shoulder disability has not been met or more nearly approximated for any part of the initial rating period of May 30, 2006 to January 27, 2015.  

A September 1991 VA shoulder examination reflects a "prior fracture of right clavicle with ectopic fragment of bone displaced," and a June 2005 VA radiology report reflects findings "consistent" with right shoulder separation.  A January 2006 VA treatment record indicates the Veteran reported right shoulder pain "rating 8 on pain scale."  At a December 2008 RO hearing, the Veteran testified as to the ability to lift the right arm, and a March 2009 VA treatment record reflects the Veteran reported chronic right shoulder pain. 

In September 2009, the Veteran underwent a VA examination for the right shoulder disability.  The September 2009 VA examination report reflects the Veteran reported right shoulder pain, stiffness, and moderate, daily flare-ups that lasted minutes, which were self-treated with rest.  The Veteran also reported the ability to perform overheard work.  The September 2009 VA examination report reflects flexion to 105 degrees, abduction to 120 degrees, and internal and external rotation to 90 and 75 degrees, respectively.  The VA examiner opined that range of motion testing indicated right shoulder pain "except for internal rotation."  

A June 2013 VA record entry reflects the Veteran was scheduled for a VA examination in June 2013, but did not appear without giving reason.  

In January 2014, the Veteran underwent a second VA examination for the 
service-connected shoulder disability.  At the January 2014 VA examination, the Veteran reported right shoulder pain and flare-ups that limited the ability to pick up objects where working overhead caused pain symptoms.  The VA examiner noted functional loss and/or functional impairment of the right shoulder and arm contributing to less movement than normal, weakened movement, pain on movement, and a deformity.  The January 2014 VA examination report reflects flexion to 130 degrees with objective evidence of painful motion at 90 degrees and right shoulder abduction to 120 degrees with objective evidence of painful motion at 90 degrees. 

For the initial rating period from May 30, 2006 to January 27, 2015, the Board finds that the weight of the lay and medical evidence demonstrates that the criteria for a disability rating in excess of 20 percent have not been met or more nearly approximated.  As noted above, the Veteran consistently reported the ability to perform overhead activity with the right arm, as reflected in both the September 2009 and January 2014 VA examination reports, which the Board finds to more closely approximate dislocation of clavicle.  The Veteran has not contended that for this period the limitation of motion of the right shoulder was limited to 25 degrees from the side (as needed for the next higher (30 percent) rating).  Based on the evidence of record, the Board finds that for this period the Veteran's right shoulder disability has not more closely approximated limitation of motion to 25 degrees from side, as contemplated by the 30 percent disability rating under Diagnostic Code 5201.  Further, by the Veteran's failure to report for the scheduled June 2013 VA examination, he has precluded the creation of potentially favorable evidence of worsening of the right shoulder disability for a period earlier than January 27, 2015.  

From January 27, 2015

For the initial rating period on appeal from January 27, 2015, Board finds that, with repeated use and flare-ups, the service-connected right shoulder disability has more nearly approximated limited arm motion midway between side and shoulder level as required for a higher rating of 30 percent under Diagnostic Code 5201.  

The Veteran underwent a VA examination in January 2015.  At the January 2015 VA examination, the Veteran reported right shoulder pain, daily flare ups that limit the ability to sleep on the right shoulder or raise the right arm over the head.  The January 2015 VA examination report reflects range of motion testing for the right shoulder of flexion limited to 115 degrees with objective evidence of painful motion, right shoulder abduction to 110 degrees with objective evidence of painful motion, and bilateral rotation to 80 degrees with objective evidence of painful motion.  The VA examiner noted functional impairment of the right shoulder of less movement than normal and pain on movement.  The VA examiner also opined the Veteran's shoulder pain could significantly limit functionally ability when the joint is used repeatedly over time, and estimated additional limitation of motion of 
5 degrees (flexion to 110 degrees, abduction to 105 degrees, and bilateral rotation to 75 degrees).  At the October 2015 Board hearing, the Veteran reported "extreme" shoulder pain, daily flare ups, and the inability to lift the right arm beyond side and shoulder level.   

Findings from the January 2015 VA examination, coupled with the Veteran's testimony at the October 2015 Board hearing, show limitations that more nearly approximate a 30 percent rating under the General Rating Formula for Diseases and Injuries of the Shoulder and Arm for the symptoms and level of impairment actually demonstrated by the shoulder disability for the stage of the rating from January 27, 2015.  Diagnostic Code 5201 provides a 30 percent rating for the major (dominant) extremity when motion is limited to midway between the side and shoulder level for the major extremity.  In this case, the right shoulder is the Veteran's dominant extremity and the right shoulder disability has manifested symptoms and functional impairment including abduction, pain on motion, and added pain when lifting and during flare-ups.  While the January 2015 examination report reflects range of motion measurements that indicate that the Veteran was able to lift the arm, shoulder abduction to 110 degrees (105 degrees if the joint is used repeatedly over time) is far less than full range of motion to 180 degrees.  At the January 2015 VA examination, the VA examiner also noted objective evidence of painful motion for flexion, abduction, and bilateral rotation.  At the October 2015 Board hearing, some nine months after the January 2015 VA examination, the Veteran credibly testified as to "extreme" shoulder pain, and the inability to lift the arm beyond midway between side and shoulder level during flare-ups, which more nearly approximates a 30 percent rating. 

The Veteran has described severe pain when lifting the arm over shoulder level, as well as on exertion.  This specific evidence, particularly the limiting effects of pain on function and limitation of motion, has been considered as limiting motion and has been incorporated when reaching the finding that the right shoulder range of motion during flare-ups more nearly approximates midway between side and shoulder level.  See 38 C.F.R. § 4.45; DeLuca, 8 Vet. App at 206-207.  

The appeal for a higher initial disability rating for the shoulder disability is fully granted in this Board decision.  At the October 2015 Board hearing, the Veteran indicated that a 30 percent disability rating, from the date of the most recent VA examination on January 27, 2015, would fully satisfy the appeal as to this issue.  See Hearing transcript p. 19.  Such a full grant of benefits sought, coupled with express indication that the rating percentage sought fully satisfies the appeal, is distinguished from a case where a veteran does not express satisfaction with a partial increased rating during an appeal that is less than the maximum schedular rating.  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (recognizing that a claimant may limit the claim or appeal to the issue of entitlement to a particular disability rating which is less than the maximum allowed by law for a particular 
service-connected disability).  The Board finds the Veteran's waiver of the remaining aspects of the appeal for an initial rating was knowing and intelligent, was made with representation and in the presence of the representative, and was supported by the Veteran's testimony and the evidence of record.

Because a 30 percent disability rating for the shoulder disability is granted from January 27, 2015, the Veteran had limited this appeal in both extent and time by withdrawing the aspects of the appeal that encompassed an initial rating in excess of 30 percent.  See 38 C.F.R. § 20.204 (providing that an appellant may withdraw an issue at any time before the Board issues a final decision).  For these reasons, any questions of a disability rating in excess of 30 percent for the initial rating period from January 27, 2015 are rendered moot with no remaining questions of law or fact to decide.  See 38 U.S.C.A. § 7104 (West 2014); see also Sabonis v. Brown, 
6 Vet. App. 426, 429-30 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit).  In summary, the Board finds that the 
service-connected right shoulder disability more closely approximates the criteria for a 30 percent rating under Diagnostic Code 5201 for the appeal period from January 27, 2015; therefore, the appeal is fully granted. 38 C.F.R. §§ 4.3, 4.7.   

The Board also finds that a separate rating for neurological impairment associated with the right shoulder disability is not warranted for any part of the appeal period.  The September 2009, January 2014, and January 2015 VA examination reports note no radicular pain or any other signs or symptoms due to radiculopathy and no other neurologic abnormalities.  Based on the evidence of record, the Board finds that a separate rating for objective neurological impairment is not warranted for any part of the initial rating period.

Extraschedular Consideration

The Board has also evaluated whether the Veteran's claim should be referred for consideration of an extraschedular adjudication under 38 C.F.R. § 3.321(b)(1) (2015).  Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008). 

With respect to the first prong of Thun, as to the right shoulder disability, the evidence in the instant appeal does not establish such an exceptional disability picture as to render the schedular criteria inadequate.  The right shoulder disability has manifested primarily as limited range of motion (both flexion and abduction), including due to pain.  The schedular rating criteria (Diagnostic Codes 5201, 5203) specifically contemplate such symptomatology and functional impairment.  Moreover, as discussed above, motion limited by factors such as pain, weakness, and stiffness is incorporated in to the schedular rating criteria for the musculoskeletal system, which includes the shoulder and arm.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and DeLuca, 8 Vet. App. at 205-206 (additional limitation of motion due to orthopedic factors are incorporated as part of the schedular rating criteria).  As such, the Board finds that the schedular rating criteria are adequate to rate the right shoulder disability symptoms and functional impairment; therefore, no extraschedular referral under 38 C.F.R. § 3.321(b) is warranted for the 
service-connected right shoulder disability.

The Board notes that under Johnson v. McDonald 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one 
service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

Finally, in adjudicating the current appeal for a higher rating, the Board has not overlooked the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), which held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) may be part of an a rating issue when the TDIU claim is either expressly raised by a veteran or reasonably suggested by the record.  In this case, as distinguished from the facts in Rice, there is no evidence of record that indicates that the Veteran is currently unemployed because of the
service-connected shoulder disability; therefore, a TDIU issue has not been raised.  

Reopening Service Connection for a Right Shoulder Scar 

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 
38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Regardless of the RO's determination as to whether new and material evidence had been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus, 3 Vet. App. at 512.  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Id. at 513.

A January 2005 RO rating decision denied service connection for a right shoulder scar, effectively finding that there was no current diagnosis of scar, that is, that there was no current disability.  As no notice of disagreement or new and material evidence was received within one year, the January 2005 rating decision became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a), (b), 20.302, 20.1103.

Since the January 2005 rating decision denying service connection for a right shoulder scar, a January 2015 VA examination report reflects a currently diagnosed right shoulder scar.  Such evidence relates to an unestablished fact of a current diagnosis of a scar that could reasonably substantiate the issue of service connection for a right shoulder scar.  For this reason, the Board finds that the additional evidence is new and material to reopen service connection for a right shoulder scar.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Service Connection for a Right Shoulder Scar 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

The Veteran contends that an in-service compound fracture, with bone protrusion of the right clavicle, caused a right shoulder scar.  Specifically, the Veteran testified at the October 2015 Board hearing that the in-service compound fracture caused the clavicle to protrude the right shoulder at least one inch, which, at that time, caused a puncture of the skin that resulted in a scar.   

The evidence of record, as discussed above, demonstrates that the Veteran has a currently diagnosed right shoulder scar.  See January 2015 VA examination report.  

The Board finds that the evidence is at least in equipoise as to whether the currently diagnosed right shoulder scar is causally related to the same in-service injury that caused the service-connected right shoulder disability.  In a June 2015 VA medical opinion, a VA examiner opined that the Veteran's scar disability is less likely as not caused by or a result of injury to the right shoulder because a two centimeter scar "would not be consistent to [the] described injury."  The evidence of record includes a June 2015 photograph of the right clavicle, which depicts the right shoulder scar, and during the 2015 Board hearing, the Veteran credibly testified that an in-service fracture resulted in protrusion of the right clavicle through the skin, causing a scar.  Further, the 2015 Board hearing transcript reflects the Veteran testified as to not having any other right shoulder injury or burn that could have caused the scar.  

The evidence of record reflects a currently diagnosed right shoulder scar.  The weight of the evidence of record is at least in equipoise as to whether the scar was caused by the same in-service injury that caused the service-connected right shoulder disability; therefore, resolving reasonable doubt in favor of the Veteran, service connection for a right shoulder scar, as directly incurred in service, is 
warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The Board is granting service connection for right shoulder scar on a direct basis under 38 C.F.R. § 3.303, rendering moot all other theories of service connection.      
       

ORDER

An initial disability rating for the right shoulder disability in excess of 20 percent for the period from May 30, 2006 to January 27, 2015 is denied; a rating of 
30 percent, but no higher, from January 27, 2015 is granted.

New and material evidence having been received, the appeal to reopen service connection for a right shoulder scar is granted.  

Service connection for a right shoulder scar is granted. 



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


